Citation Nr: 0428516	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  93-12 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for chronic right ankle sprain, currently rated as 10 percent 
disabling.

2.  Entitlement to assignment of a higher disability rating 
for residuals of a left ankle strain, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1985 to November 
1990 and from January 1991 to March 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from August 1991 rating decision and 
February 2002 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In a communication received in August 2003, the veteran 
referenced claims involving cervical spondylosis, muscle 
spasms of the lower, right back, and bladder problems.  It 
appears from the veteran's letter that he had previously been 
in communication with the RO regarding these matters, but it 
is not clear what actions, if any, have been accomplished.  
These additional matters are hereby referred to the RO for 
clarification and appropriate action. 

The issues of entitlement to increased ratings for left and 
right ankle disabilities and service connection for arthritis 
of the shoulders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic right elbow disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is any current right elbow 
disability otherwise related to such service.


CONCLUSION OF LAW

Right elbow disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in January 2001, June 
2002 and May 2003.  The rating decisions on appeal are from 
August 1991 and June 2002.  Thus, notice was not given in 
accordance with the requirements set out by the Court in 
Pelegrini.  Nonetheless, the Board finds that for the reasons 
below, such an error constitutes harmless error.  See 38 
C.F.R. § 20.1102.

With regard to all issues except for the shoulder arthritis 
issue which is addressed in the remand section of this 
decision, the Board finds that VA has fulfilled its duty to 
furnish VCAA notice in this case.  In January 2001, June 2002 
and May 2003 letters as well as the June 1993 and May 2003 
statements of the case and, the RO effectively informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In these documents, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The collective effect of these VA communications 
satisfied VCAA notice requirements as to the issues dealing 
with the ankles and right elbow. 

With regard to the right elbow issue, the Board also finds 
that all necessary development has been accomplished.  The RO 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims.  Pertinent VA and private medical records are on 
file.  The veteran has been afforded a VA examination and an 
etiology opinion has been obtained.  38 C.F.R. § 3.159.  The 
appellant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case at hand, the veteran's service medical records 
are devoid of reference to any right elbow injury.  The 
veteran has consistently claimed he injured his right elbow 
during active duty service in 1989.  By way of a rating 
decision dated in June 1999, the RO denied the veteran's 
claim for a right elbow disability.  However, subsequent to 
this rating decision, the veteran submitted a copy of a June 
1989 individual sick slip which purported to show that the 
veteran had been diagnosed with bursitis, although there was 
no mention that the bursitis was of the veteran's right elbow 
joint.  On discharge examination in March 1991, the veteran 
did report having either arthritis, rheumatism or bursitis 
and having a painful or trick shoulder or elbow.  However, 
upon physical examination, the veteran's upper extremities 
were evaluated as normal.  This demonstrates that trained 
medical personnel with knowledge of the veteran's complaints 
were nevertheless of the opinion that the veteran did not 
suffer from a right elbow disability at that time.  In other 
words, it appears that any right elbow problems treated in 
June 1989 had resolved without residual chronic disability by 
the time of the veteran's discharge examination in March 
1991.  

Post-service medical reports show that the veteran underwent 
a VA examination in May 1991 in connection with other 
disorders.  However, he did not report any symptoms of a 
right elbow disability at that time and no right elbow 
disability was reported on physical examination.  It would be 
reasonable to assume that the veteran would have reported 
right elbow complaints at that time if was still having any 
symptoms.  Also in May 1991 the veteran underwent examination 
by a private physician, Dr. Kurtz.  The physician examined 
the veteran for symptoms of the right neck, arm, and hand.  
At no time did the veteran report any symptoms relating to 
his right elbow and no right elbow disability was found upon 
physical examination.  In October 1992, the veteran underwent 
an additional VA examination.  He reported no symptoms 
related to his right elbow and no right elbow disability was 
found on examination.

Six years later, in September of 1998, the veteran underwent 
an additional VA examination.  The veteran reported a history 
of having injured his right elbow in 1989 and developing 
olecranon bursitis.  He reported having it drained on several 
occasions.  He reported having no x-rays and no treatment 
since the drainage.  He claimed that grasping and lifting 
sometimes caused pain but he did not report any swelling.  
Physical examination of the right elbow was within normal 
limits except for tenderness over the lateral epicondyle and 
there was some discomfort with grasping activity with pain in 
the area of the right epicondyle.  The veteran had full range 
of motion of the right elbow.  The diagnosis was right tennis 
elbow.  The examiner noted that since symptoms had been 
present for only a short period of time, he did not believe 
the right tennis elbow was related to service.  VA 
examination reports and VA treatment records subsequent to 
September of 1998 do not show complaints of or treatment for 
any right elbow symptoms.

The record shows a possible in-service injury to the 
veteran's right elbow and a diagnosis of "tennis elbow" in 
September 1998.  Even assuming that the veteran did have 
right elbow symptoms which led the veteran to seek medical 
care in June 1989 as reflected by the sick slip which he has 
submitted, there is no documentation of any continuing right 
elbow symptomatology subsequent to the alleged injury to 
demonstrate a relationship between the alleged in-service 
injury and any current right elbow disability.  In fact, an 
examination report from March 1991 shows that the veteran's 
right elbow was clinically evaluated as normal, and in spite 
of repeated VA treatment and examinations from 1991 to 1998, 
the record does not reflect that the veteran complained of 
any right elbow symptoms to a medical professional until 
1998, more than six years after discharge from service.  
Moreover, the examiner from the 1998 examination stated that 
he felt the veteran had "tennis elbow" and that it was not 
related to the veteran's active duty service.  In short, 
there is no medical evidence of record to demonstrate an 
etiological relationship between the alleged in-service 
injury and the veteran's current right elbow disability.  As 
such, service connection for a right elbow disability is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied as to the issue entitlement to service 
connection for a right elbow disability.


REMAND

It appears from preliminary review of the record, as to the 
issue of entitlement to service connection for arthritis of 
the shoulders that the appellant has not been notified of the 
provisions of The Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
In circumstances where the RO failed to notify the appellant 
of the VCAA, the Board had been sending letters to 
appellants, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), informing them of certain provisions of the 
VCAA.  However, this regulatory provision was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  It therefore appears that 
VCAA notice must be furnished by the RO and the case must be 
returned to the RO for such action before the Board may 
properly proceed with appellate review.

The Board also notes that the veteran's representative, by 
way of correspondence dated in September 2004 points out that 
the veteran is claiming that he cannot stand for more than 10 
minutes and that the last VA examination was in 2001.  It 
appears that the representative may be asserting that the 
ankle disabilities have increased in severity since the last 
VA examination.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  With regard to the arthritis of 
the shoulders issue, the RO should 
furnish the veteran with an appropriate 
VCAA letter notifying him of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide, to include any 
pertinent evidence in his possession.  

2.  The RO should schedule the veteran 
for a VA examination to ascertain the 
current severity of his service-connected 
bilateral ankle disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under the rating criteria for 
the ankles.  Ranges of motion should be 
reported, and the examiner should report 
any additional functional loss (in 
degrees if possible) due to pain, 
weakness, fatigue and incoordination, 
including any expected additional 
functional loss during flare-ups.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



